MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00170-CV

                             ANDREA FELIX, Appellant

                                           V.
                      VILLAGES OF COPPERFIELD, Appellee

    Appeal from the County Civil Court at Law No. 3 of Harris County. (Tr. Ct. No.
                                    1058337).


TO THE COUNTY CIVIL COURT AT LAW NO. 3 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 23rd day of June 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                    Appellant, Andrea Felix, has neither established
             indigence nor paid, or made arrangements to pay, all the
             required fees. Further, appellant has not paid or made
             arrangements to pay the fee for preparing the clerk’s record.
             After being notified that this appeal was subject to dismissal,
             appellant did not adequately respond.         It is therefore
             CONSIDERED, ADJUDGED, and ORDERED that the
             appeal be dismissed.

                    The Court orders that the appellant, Andrea Felix, pay
             all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered June 23, 2015.

              Per curiam opinion delivered by panel consisting of Justices
              Jennings, Bland, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




September 4, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT